DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/2021 and 7/20/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani US PGPub. 2013/0017752 in view of Imai et al. US PGPub. 2017/0271609. 	Regarding claim 1, Kajitani teaches an organic electroluminescent light-emitting element (fig. 1-2) [0042] comprising: 	a substrate (11, fig. 2) [0043], 	a first electrode (16, fig. 2) [0043] provided on a (top) surface of the substrate (11), 	an insulation (polyimide for example [0062] or silicon oxide[0058] are well-known insulation materials) bank (12, fig. 2) [0042] formed to surround (see fig. 1) at least part of the first electrode (16), 	one or more organic layers (17, fig. 2) [0048] formed on the first electrode (16) surrounded by the insulation bank (12), and  	a second electrode (18, fig. 2) [0048] formed on the one or more organic layers (17), wherein the insulation bank (12) has a forward tapered shape (top narrower than the bottom, fig. 2) shape, 	an area (opening area 19, fig. 1-2) [0047] of the first electrode (16) surrounded by the insulation bank (12) is (30µm x 30µm which is 900µm2, [0047]),  	each of the one or more organic layers (17) is a coated-type organic layer [0083] formed of a polymer [0120] having a molecular weight of 300 or more and 5000 or less (103 to 108, [0120]; i.e. 103 is 1000), and the one or more organic layers (17) comprise a light-emitting layer [0050] (Kajitani, fig. 2). 	But Kajitani fails to teach wherein an area (19) of the first electrode (16) surrounded by the insulation bank (12) is 100 µm2 or more and 850 µm2 or less; and each of the one or more organic layers (17) is formed of an oligomer. 	However, since Kajitani already teaches that an area (19) of the first electrode (16) surrounded by the insulation bank (12) is 900µm2 [0047] which is close to the claimed 850 µm2, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to use the area in the range as claimed because the size/area of the opening/area of the first electrode surrounded by the insulation bank depends on the specification of the light emitting device, simplicity of manufacturing steps and the like (Kajitani, [0047]) and an example of a specification for a light emitting device in portable devices like phones and wearable devices with small displays, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
 	Furthermore, Imai teaches an organic electroluminescent light-emitting element (10, fig. 1) [0044] comprising one or more organic layers (light emitting layer 14, fig. 1) [0048] formed of an oligomer [0048] having a molecular weight of 300 or more and 5000 or (less than 50,000, [0148]) (Imai et al., fig. 1, [0048]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the organic light emitting layer of Kajitani for the oligomer with low molecular weight taught by Imai because oligomers are well known in the art and such substitution is art recognized equivalence for the same purpose (as constituents of light emitting layers) to obtain predictable results such as the oligomer material having more diverse properties like the solubility to a band gap or solvent being easier and adjusts the mobility of holes or electrons (Imai et al., [0049]) (see MPEP 2144.06). 	Regarding claim 2, Kajitani in view of Imai teaches the organic electroluminescent light-emitting element of claim 1, wherein the second electrode (20, fig. 1) [0066] has translucency (light-transmissive property, [0066]), and the organic electroluminescent light-emitting element is a top emission type organic electroluminescent light-emitting element [0067] such that light is taken out (light extracted from the cathode side, [0067]) from a surface of the organic electroluminescent light-emitting element, the surface including the second electrode (20) (Imai et al., fig. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the second electrode of Kajitani such that it is translucent thereby forming a top emission element as taught by Imai because translucent second/top electrodes are well known in the art and such material/structure is/are art recognized and suitable for the intended purpose of forming top emission type LEDs with improved light extraction efficiency (Imai et al., [0067]) (see MPEP 2144.07).
 Regarding claims 3 and 9, Kajitani in view of Imai teaches the organic electroluminescent light-emitting element of claim 1 and the method of manufacturing an organic electroluminescent light-emitting element of claim 6, wherein a height of the insulation bank (12) from a (bottom) surface of the first electrode (16) is 0.5 µm or more and 1 µm or less (0.503µm – 5.5µm, [0046]; that is, bottom portion 13 of 12 is 30nm – 500nm, while the top portion 14 of 12 is 0.5µm - 5µm) (Kajitani, [0046]). 	Regarding claims 5 and 7, Kajitani in view of Imai teaches the organic electroluminescent light-emitting element of claim 1 and the method of manufacturing an organic electroluminescent light-emitting element of claim 6, wherein a thickness of the second electrode (18) is 5 nm or more and 30 nm or less (10nm, [0111]) (Kajitani, [0111]). 	Regarding claim 6, Kajitani teaches a method of manufacturing an organic electroluminescent light-emitting element (fig. 1-2) [0042] comprising:  	forming a first electrode (16, fig. 2) [0043] on a surface of a substrate (11, fig. 2) [0043],  	forming an insulation (polyimide for example [0062] or silicon oxide[0058] are well-known insulation materials) bank (12, fig. 2) [0042] to surround at least part of the first electrode (16),  	forming one or more organic layers (17, fig. 2) [0048] comprising a light-emitting layer [0050] on an area of the first electrode (16) surrounded by the insulation bank (12),  	each of the one or more organic layers (17) being formed of a polymer [0120] having a molecular weight of 300 or more and 5000 or less (103 to 108, [0120]; i.e. 103 is 1000) of an organic material, and each of the one or more organic layers (17) being formed as a coated-type organic layer [0083], and  	forming a second electrode (18, fig. 2) [0048] on the one or more organic layers (17), wherein the insulation bank (12) is formed so that the area of the first electrode (16) surrounded by the insulation bank (12) is (30µm x 30µm which is 900µm2, [0047]), and  	each of the one or more organic layers (17) is formed by supplying a droplet of a liquid composition comprising the oligomer of the organic material using an ink-jet process [0084] (Kajitani, fig. 1-2). 	But Kajitani fails to teach wherein an area (19) of the first electrode (16) surrounded by the insulation bank (12) is 100 µm2 or more and 850 µm2 or less; and each of the one or more organic layers (17) is formed of an oligomer. 	However, since Kajitani already teaches that an area (19) of the first electrode (16) surrounded by the insulation bank (12) is 900µm2 [0047] which is close to the claimed 850 µm2, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to use the area in the range as claimed because the size/area of the opening/area of the first electrode surrounded by the insulation bank depends on the specification of the light emitting device, simplicity of manufacturing steps and the like (Kajitani, [0047]) and an example of a specification for a light emitting device in portable devices like phones and wearable devices with small displays, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
 	Furthermore, Imai teaches an organic electroluminescent light-emitting element (10, fig. 1) [0044] comprising one or more organic layers (light emitting layer 14, fig. 1) [0048] formed of an oligomer [0048] having a molecular weight of 300 or more and 5000 or (less than 50,000, [0148]) (Imai et al., fig. 1, [0048]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the organic light emitting layer of Kajitani for the oligomer with low molecular weight taught by Imai because oligomers are well known in the art and such substitution is art recognized equivalence for the same purpose (as constituents of light emitting layers) to obtain predictable results such as the oligomer material having more diverse properties like the solubility to a band gap or solvent being easier and adjusts the mobility of holes or electrons (Imai et al., [0049]) (see MPEP 2144.06).
 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kajitani US PGPub. 2013/0017752 in view of Imai et al. US PGPub. 2017/0271609 as applied to claim 1 above, and as evidenced by Jeon et al. US PGPub. 2014/0139102. 	Regarding claim 4, Kajitani in view of Imai teaches the organic electroluminescent light-emitting element of claim 1, wherein a surface of the insulation bank (12) is formed to have a hydrophilic property (insulation bank formed of polyimide, [0062] (Kajitani, [0062]). 	Since Kajitani teaches the insulation bank (12) is formed of polyimide, then the bank (12) obviously has a hydrophilic property because Jeon et al. [0080] discloses that polyimide has a hydrophilic property (Jeon et al., [0080]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kajitani US PGPub. 2013/0017752 in view of Imai et al. US PGPub. 2017/0271609 as applied to claim 1 above, and further in view of Jain et al. US PGPub. 2016/0024322. 	Regarding claim 8, Kajitani in view of Imai does not teach the method of manufacturing an organic electroluminescent light-emitting element of claim 6, wherein a volume per one drop of the droplet of the liquid composition dropped using the ink-jet process in the step for forming each of the one or more organic layer (17) is 0.05 pL or more and 1 pL or less.
However, Jain teaches a method of manufacturing an organic electroluminescent light-emitting element (fig. 1) [0032], wherein a volume per one drop of the droplet of the liquid composition dropped using the ink-jet process in the step for forming the organic layer is 0.05 pL or more and 1 pL or less (0.1-200pL, [0096]) (Jain et al., [0096]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use the volume per one drop of the droplet of the liquid in the range as claimed and as taught by Jain in order to be able to print organic layers and fabricate OLEDs of various sizes and various materials (Jain et al., [0007]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,937,985 in view of Imai et al. US PGPub. 2017/0271609. 

            Current Application 
 Patent No. 10,937,985
1. An organic electroluminescent light-emitting element comprising: 
a substrate, a first electrode provided on a surface of the substrate, an insulation bank formed to surround at least part of the first electrode, 
one or more organic layers formed on the first electrode surrounded by the insulation bank, and 
a second electrode formed on the one or more organic layers, 
wherein the insulation bank has a forward tapered shape, an area of the first electrode surrounded by the insulation bank is 100 .mu.m.sup.2 or more and 850 .mu.m.sup.2 or less, 
each of the one or more organic layers is a coated-type organic layer formed of an oligomer having a molecular weight of 300 or more and 5000 or less of an organic material, and the one or more organic layers comprise a light-emitting layer.
1. An organic electroluminescent light-emitting element comprising: 
a substrate, a first electrode provided on a surface of the substrate, an insulation bank formed to surround at least part of the first electrode, 
an organic layer formed on an area of the first electrode surrounded by the insulation bank, and 
a second electrode formed on the organic layer, 

wherein the insulation bank has a forward tapered shape, an area of the first electrode surrounded by the insulation bank is 100 μm.sup.2 or more and 850 μm.sup.2 or less, 
the organic layer is a coated-type organic layer 
comprising a light-emitting layer formed solely of an oligomer of an organic material, 
3. The organic electroluminescent light-emitting element of claim 1, wherein a height of the insulation bank from a surface of the first electrode is 0.5 µm or more and 1 µm or less.
2. The organic electroluminescent light-emitting element of claim 1, wherein a height of the insulation bank from a surface of the first electrode is 0.5 µm or more and 1 µm or less.
4. The organic electroluminescent light-emitting element of claim 1, wherein a surface of the insulation bank is formed to have a hydrophilic property.
3. The organic electroluminescent light-emitting element of claim 1, wherein a surface of the insulation bank is formed to have a hydrophilic property.
5. The organic electroluminescent light-emitting element of claim 1, wherein a thickness of the second electrode is 5 nm or more and 30 nm or less.
4. The organic electroluminescent light-emitting element of claim 1, wherein a thickness of the second electrode is 10 nm or more and 25 nm or less.
6. A method of manufacturing an organic electroluminescent light-emitting element comprising: forming a first electrode on a surface of a substrate, forming an insulation bank to surround at least part of the first electrode, forming one or more organic layers comprising a light-emitting layer on an area of the first electrode surrounded by the insulation bank, each of the one or more organic layers being formed of an oligomer having a molecular weight of 300 or more and 5000 or less of an organic material, and each of the one or more organic layers being formed as a coated-type organic layer, and forming a second electrode on the one or more organic layers, wherein the insulation bank is formed so that the area of the first electrode surrounded by the insulation bank is 100 .mu.m.sup.2 or more and 850 .mu.m.sup.2 or less, and each of the one or more organic layers is formed by supplying a droplet of a liquid composition comprising the oligomer of the organic material using an ink-jet process.9. The method of manufacturing an organic electroluminescent light-emitting element of claim 6, wherein the insulation bank is formed to have a height from a surface of the first electrode of 0.5 µm or more and 1  µm or less.
5. A method of manufacturing an organic electroluminescent light-emitting element comprising: forming a first electrode on a surface of a substrate, forming an insulation bank to surround at least part of the first electrode, forming a coated-type organic layer comprising a light-emitting layer formed solely of an oligomer of an organic material on an area of the first electrode surrounded by the insulation bank, and 




forming a second electrode on the organic layer, wherein the insulation bank is formed so that the area of the first electrode surrounded by the insulation bank is 100 μm.sup.2 or more and 850 μm.sup.2 or less and so as to have a height of 0.5 µm or more and 1 µm or less from a surface of the first electrode, comprising the oligomer of the organic material using an ink-jet process.
8. The method of manufacturing an organic electroluminescent light-emitting element of claim 6, wherein a volume per one drop of the droplet of the liquid composition dropped using the ink-jet process in the step for forming each of the one or more organic layer is 0.05 pL or more and 1 pL or less
6. The method of manufacturing an organic electroluminescent light-emitting element of claim 5, wherein a volume per one drop of the droplet of the liquid composition dropped using the ink-jet process in the step for forming the 
    organic layer is 0.05 pL or more and 1 pL or less.


The table above shows the claim to claim comparison.  	Claims 1-6 of Patent no. 10,937,985 teaches all the limitations of claims 1, 3-6 and 8-9 of the current application except for the limitation “each of the one or more organic layers being formed of an oligomer having a molecular weight of 300 or more and 5000 or less of an organic material.” 	However, Imai teaches an organic electroluminescent light-emitting element (10, fig. 1) [0044] comprising one or more organic layers (light emitting layer 14, fig. 1) [0048] formed of an oligomer [0048] having a molecular weight of 300 or more and 5000 or (less than 50,000, [0148]) (Imai et al., fig. 1, [0048]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the organic light emitting layer of Patent No. 10,937,985 for the oligomer with low molecular weight taught by Imai because oligomers are well known in the art and such substitution is art recognized equivalence for the same purpose (as constituents of light emitting layers) to obtain predictable results such as the oligomer material having more diverse properties like the solubility to a band gap or solvent being easier and adjusts the mobility of holes or electrons (Imai et al., [0049]) (see MPEP 2144.06).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892